Citation Nr: 0013391	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

The propriety of the initial noncompensable rating for the 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and June 1960 to May 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
RO which granted service connection and assigned a 
noncompensable rating for a bilateral hearing loss.  

In an April 1997 decision, the Board granted service 
connection for tinnitus and remanded the issue of a higher 
rating for the bilateral hearing loss for additional 
development of the record.  



REMAND

On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss.  
The amended criteria became effective on June 10, 1999.  See 
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  

Because the record reflects that, at several frequencies, the 
veteran's pure tone thresholds were at 55 decibels or more, 
this change might have an impact on the evaluation of the 
veteran's hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, if the claim is again denied, the RO must 
provide notice to the veteran of the revised applicable 
schedular criteria and afford him an opportunity to respond 
with argument/evidence.  

Finally, with regard to the veteran's claim for an initial 
compensable evaluation for his bilateral hearing loss, a VA 
examiner was asked to put an April 1998 private audiological 
evaluation in a form similar to those used by VA audiology 
examinations.  After doing so, the VA examiner noted that the 
pure tone thresholds for the private examination and VA 
examinations were very similar.  He stated that the speech 
recognition scores were different for several reasons.  
First, he noted that the VA used "male, monitored live 
voice" whereas the private examiner used "female monitored 
live voice."  Second, he stated that the levels of 
presentation were different for VA and the private examiner.  
Third, he noted that VA's word list was known, whereas the 
private examiner's was not.  

In this regard, the Board notes that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a "controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test."  See 38 C.F.R. § 4.85(a) (1999).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
audiological examination by a state-
licensed audiologist to determine the 
current severity of the veteran's 
bilateral hearing loss.  All indicated 
tests, including audiometric testing, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should comment on the type 
of voice (live or taped, male or female) 
used in the speech recognition tests.  
Complete rationale for the opinions 
expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue on appeal.  
In doing so, the RO should consider 
whether staged ratings are appropriate in 
light of Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999) as well as in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, considering 
the criteria in effect prior to June 10, 
1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas v. Derwinski, 1 
Vet. App. at 312-13.  If the benefit 
sought on appeal is not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




